Crow, J.
Action by William Felsinger against Max F. Quinn to quiet title. The defendant interposed a demurrer to the complaint, which was sustained. The plaintiff thereupon refused to plead further, and has appealed from an order of dismissal.
The complaint, in substance, alleged, that the appellant is the owner of certain lots in the city of Spokane, on which taxes for the years 1904, 1905, 1906, and 1907, were not paid; that a certificate of delinquency was issued to the respondent, who thereafter instituted an action in the superior court of Spokane county to foreclose the same, and attempted to obtain service by publication upon William Felsinger, the defendant therein, now appellant herein; that the publication was based upon the following affidavit filed in the foreclosure action:
“(Title of Court and Cause.)
“State of Washington, ?
“County of Spokane, i ss‘
“P. F. Quinn being first duly sworn on oath says: That he is the attorney and has been the attorney for plaintiff in the above entitled action; that he has made diligent inquiry as to the residence of defendant and has been unable to ascertain his present address; that the plaintiff has a good cause of action against defendant, which is set forth in the complaint and that it would be useless and inexpedient to attempt personal service as he believes defendant is a nonresident of the state of Washington, and further affiant sayeth not.
“P. F. Quinn.
“Subscribed and sworn to before me this 12th day of June, 1908. “C. F. Eaton,
“Dep. Clerk for Washington, residing at Spokane, Wash.;”
*185that the affidavit was insufficient; that the court never acquired jurisdiction of the defendant, and that the judgment rendered upon such attempted service, the sale thereunder, and the tax deed issued by the county treasurer, were void. Tender of the delinquent taxes, interest, and costs to the treasurer of Spokane county was alleged, it being further alleged that Max F. Quinn was absent from the state of Washington, and that tender could not be made to him.
The only question presented to this court is the sufficiency of the complaint. It seems to be conceded in the briefs of both parties that, if the affidavit above set forth was not sufficient, the complaint stated a cause of action, but that if it was sufficient the demurrer was properly sustained. It will be noticed that the affidavit failed to state the existence of any one of the causes specified in subdivisions 1 to 7, inclusive, of § 228, Rem. & Bal. Code. This section is applicable to tax foreclosure proceedings commenced by a private party. Williams v. Pittock, 35 Wash. 271, 77 Pac. 385. There being no allegation in the affidavit that the defendant had property within this state, or that the court had jurisdiction over the subj ect-matter of the action, the appellant contends it did not justify publication of summons, and that no jurisdiction was obtained. Section 228, supra, expressly requires a statement in the affidavit of the existence of at least one of the cases in the section mentioned. Subdivision 6 applies to the foreclosure of a tax lien, and the affidavit therefore should have stated, not only that the defendant was a nonresident of the state of Washington, but also that he had property therein, and that the court had jurisdiction of the subject-matter of the action. An attempted affidavit for service by publication which entirely omits allegations expressly required by the statute is without vitality or force, and when filed leaves the party, on whose behalf it is made, in no better position than if no affidavit had been filed. In McManus v. Morgan, 38 Wash. 528, 80 Pac. 786, a similar action, our holding was substantially to this effect. Where jurisdiction óf a defendant depends *186upon service by publication, the making of the affidavit for publication, in strict compliance with the statute, is as essential to obtaining such jurisdiction as the publication of the summons itself, and an affidavit which does not contain all the statements specifically required by the statute is not sufficient to authorize publication of summons or confer jurisdiction. In Gilmore v. Lampman, 86 Minn. 493, 90 N. W. 1113, 91 Am. St. 373, the supreme court of Minnesota, commenting upon a section of the code of that state, substantially the same as § 228, supra, observed:
“In this case the affidavits themselves were wholly deficient because they did not state that respondent had property in the state of Minnesota. The affidavit itself is the prerequisite upon which jurisdiction is based, and it must contain and state positively all of the facts required by the statute. When a proceeding is commenced to obtain service by publication, the defendant has the right to examine the affidavit on file, and to govern his conduct accordingly. It is immaterial that the complaint contains the information wanting in the affidavit, for the interested party is not required to examine the complaint to ascertain the facts. Whatever may have been the' holdings in some jurisdictions, we know of no case where, under a similar statute, it has been held that the affidavit may be aided by reference to other papers of record. It has become the well recognized and settled rule in this state that the affidavit must be complete in itself as to all material matters, and we hold that the affidavits in question are insufficient, and did not confer jurisdiction.”
The complaint in this action pléads in haec verba the only affidavit filed in the tax foreclosure proceedings, and in substance alleged that the only attempted service was one by publication based thereon. The tax foreclosure was not prosecuted by the county but by a private individual. The affidavit was not sufficient. The complaint therefore stated a cause of action.
Reversed and remanded with instructions to overrule the demurrer.
Dunbar, C. J., and Morris, J., concur.